Order, Supreme Court, Bronx County (Colleen D. Duffy, J.), entered August 23, 2012, which denied respondent’s motion to dismiss the proceeding brought pursuant to the Sex Offender Management and Treatment Act (SOMTA) (Mental Hygiene Law art 10), unanimously affirmed, without costs.
Contrary to respondent’s argument, SOMTA is applicable to him based on his status as a detained sex offender when the proceeding was commenced, regardless of the legality of his detention at the time (see People ex rel. Joseph II. v Superintendent of Southport Correctional Facility, 15 NY3d 126, 133 [2010]).
Respondent’s challenges to the accuracy of a psychiatric report and his argument that he was not afforded the effective assistance of counsel are unpreserved, and we decline to review them in the interest of justice.
Were we to review them, we would find them unavailing.
Concur—Sweeny, J.E, Acosta, Andrias and Freedman, JJ.